 

Exhibit 10.34 

 



SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the last date set
forth on the signature page hereof by and between Adhera Therapeutics, Inc.
(f/k/a Marina Biotech, Inc.), a Delaware corporation (the “Company”), and the
undersigned investor in the Offering (as defined below) (the “Subscriber”).

 

WITNESSETH:

 

WHEREAS, the Company is conducting a private offering (the “Offering”)
consisting of up to an aggregate of $11,000,000 of shares of the Company’s
Series F convertible preferred stock, par value $0.01 per share (the “Preferred
Stock”), at a purchase price equal to $5,000.00 per share (the “Purchase
Price”), each share of Preferred Stock being convertible into shares of the
Company’s common stock, par value $0.006 per share (the “Common Stock”), at a
conversion price equal to $0.50, subject to adjustment;

 

WHEREAS, in connection with a purchase of shares of Preferred Stock, each
investor in the Offering will receive a five-year warrant (the “Warrant”, and
collectively with the Preferred Stock, the “Securities”) to purchase such number
of shares of Common Stock of the Company as is equal to 75% of the number of
shares of Common Stock issuable upon conversion of the shares of Preferred Stock
issued to such investor at an exercise price equal to $0.55 per share, subject
to adjustment thereunder;

 

WHEREAS, the Company has engaged Maxim Merchant Capital, a division of Maxim
Group LLC (Member FINRA/SIPC) to act as the sole placement agent for the
Offering (the “Placement Agent”);

 

WHEREAS, the aggregate gross proceeds from the Offering shall be up to a maximum
offering amount of $11,000,000 (the “Maximum Offering Amount”);

 

WHEREAS, the Offering is being made through the Placement Agent on a
“commercially reasonable best efforts” basis to a limited number of “accredited
investors” (as that term is defined by Rule 501(a) of Regulation D (“Regulation
D”) promulgated under the Securities Act of 1933, as amended (the “Securities
Act”), by the Securities and Exchange Commission (the “SEC’) to attain the
Maximum Offering Amount;

 

WHEREAS, the Subscriber desires to purchase such number of shares of Preferred
Stock (together with the associated Warrants) as set forth on the signature page
hereof;

 

WHEREAS the Subscriber’s subscription for Securities will be made in accordance
with and subject to the terms and conditions of this Agreement and the Company’s
Confidential Private Placement Memorandum dated June 7, 2018, together with all
amendments thereof and supplements and exhibits thereto, including the documents
incorporated by reference therein, and as any of the foregoing may be amended
from time to time (the “Memorandum”); and

 

WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement, and performing the transactions contemplated hereby including the
sale and purchase of the Securities, in reliance upon the exemption from the
registration requirements of the Securities Act afforded by Section 4(a)(2) of
the Securities Act and Rule 506 of Regulation D promulgated thereunder.

 

1

 

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

I. SUBSCRIPTION FOR SHARES AND REPRESENTATIONS BY SUBSCRIBER

 

1.1 Subject to the terms and conditions hereinafter set forth (including Section
1.19 hereof) and as set forth in the Memorandum, the Subscriber hereby
subscribes for and agrees to purchase from the Company, and the Company agrees
to sell to the Subscriber, such number of shares of Preferred Stock as is set
forth on the signature page hereof (and a corresponding number of Warrants). The
aggregate Purchase Price is payable by wire transfer, to be held in escrow until
the applicable Closing (as defined below), to Collegiate Peaks Bank, in its
capacity as the escrow agent for the Offering (the “Escrow Agent”), as follows:

 

  Bank:   Collegiate Peaks Bank   ABA Number:   102105997   Account #:  
0410037903   Account Name:   Corporate Stock Transfer as Escrow Manager for
Marina
Biotech, Inc.

 

1.2 The Subscriber understands, acknowledges and agrees that, except as
otherwise set forth in Section 3.2 or otherwise required by law, once
irrevocable, (i) the Subscriber is not entitled to cancel, terminate or revoke
his, her or its subscription pursuant to this Agreement or any other obligations
of the Subscriber hereunder and (ii) this Agreement and the Subscriber’s
obligations hereunder shall survive the death or disability of the Subscriber
and shall be binding upon and inure to the benefit of each of the parties and
their respective heirs, executors, administrators, successors, legal
representatives and permitted assigns. If the Subscriber is more than one
person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments of the
Subscriber in this Agreement shall be deemed to be made by and be binding upon
each such person and his, her, its or their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

 

1.3 The Subscriber recognizes that the purchase of the Securities involves a
high degree of risk including, but not limited to, the following: (a) the
Company requires substantial funds in addition to the proceeds of the Offering
in order to fund its operations and the development and commercialization of its
product candidates; (b) an investment in the Company is highly speculative, and
only investors who can afford the loss of their entire investment should
consider investing in the Company and the Securities; (c) the Subscriber may not
be able to liquidate the Subscriber’s investment in the Securities; (d)
transferability of the Securities including, if and when issued, the shares of
Common Stock issuable upon conversion of the Preferred Stock (the “Conversion
Shares”) and/or exercise of the Warrants (the “Warrant Shares” and collectively
with the Conversion Shares, the “Underlying Shares”) may be extremely limited or
restricted by applicable law; (e) in the event of a future disposition of the
Securities (or any securities issuable upon conversion and/or exercise of the
Securities), the Subscriber could sustain the loss of the Subscriber’s entire
investment; (f) the Company has not paid any dividends since its inception, does
not anticipate paying any dividends in the near future and any future dividends
will be subject to the discretion of and approval by the Company’s board of
directors; and (g) each of the other risks set forth in or incorporated by
reference into the “Risk Factors” section of the Memorandum, which are
incorporated herein by reference.

 

2

 

 

1.4 At the time such Subscriber was offered the Securities, the Subscriber was,
and as of the date hereof is, and on the date on which it exercises any Warrants
or converts any shares of Preferred Stock, it will be, an “accredited investor”
as defined in Rule 501(a) promulgated under the Securities Act. The Subscriber
hereby represents and warrants to the Company that the Subscriber’s responses to
the investor questionnaire substantially in the form attached as Exhibit A to
this Agreement (the “Purchaser Questionnaire”) are true, correct and complete in
all respects.

 

1.5 The Subscriber hereby acknowledges, represents and warrants that: (a) the
Subscriber has adequate means of providing for the Subscriber’s current
financial needs and contingencies; (b) the Subscriber has knowledge and
experience in business and financial matters, prior investment experience
(including investment in securities that are non-listed, unregistered and/or not
traded on a national securities exchange), or employed the services of a
“purchaser representative” (as defined in Rule 501 of Regulation D), attorney
and/or accountant to read and review all of the documents furnished or made
available by the Company to the Subscriber, to evaluate the merits and risks of
an investment in the Securities on the Subscriber’s behalf; (c) the Subscriber
is able to bear the economic risk that the Subscriber assumes by investing in
the Securities; and (d) the Subscriber can afford a complete loss of the
Subscriber’s investment in the Securities.

 

1.6 The Subscriber hereby (i) acknowledges receipt and careful review of this
Agreement, the Memorandum, the certificate of designations substantially in the
form attached hereto as Exhibit B to be filed with the Secretary of State of the
State of Delaware for the Preferred Stock (the “Certificate of Designation”),
the form of Warrant attached hereto as Exhibit C, and all other exhibits,
annexes and appendices thereto, which are incorporated herein by reference
(collectively, the “Offering Materials”), and has had access to the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2017
(collectively with the exhibits thereto and as amended, the “Form 10-K”), the
Company’s Quarterly Report on Form 10-Q for the quarterly period ended March 31,
2018 (collectively with the exhibits thereto and as amended, the “Form 10-Q”)
and the other periodic, current and other reports filed or furnished by the
Company pursuant to the Securities Act and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), including pursuant to Sections 13(a) or 15(d)
thereof, as publicly filed and available on the website of the SEC (such
materials, collectively, the “SEC Reports”); (ii) represents that the Subscriber
has been furnished by the Company with all information regarding the Company,
the terms and conditions of the Offering and any additional information that the
Subscriber has requested or desired to know, and has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning the Company and the
terms and conditions of the Offering; provided, however, that no investigation
performed by or on behalf of the Subscriber shall limit or otherwise affect its
right to rely on the representations and warranties of the Company expressly
contained herein; and (c) acknowledges that the projections and other
“forward-looking statements” (within the meaning of U.S. securities laws) of the
Company that are contained in the Offering Materials should not be relied upon
in making the decision to invest in the Securities, that such projections are
subject to change and that there is no assurance that such projections will be
met.

 

3

 

 

1.7 (a) In making the decision to invest in the Securities, the Subscriber has
relied solely upon the information provided by the Company in this Agreement and
the Memorandum. To the extent necessary, the Subscriber has retained, at its own
expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Securities hereunder. The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Securities other than this
Agreement and the Memorandum and the results of Subscriber’s own independent
investigation.

 

(b) The Subscriber represents that (i) the Subscriber was contacted regarding
the sale of the Securities by the Company or the Placement Agent (or another
person whom the Subscriber believed to be an authorized agent or representative
thereof with whom the Subscriber had a prior substantial pre-existing
relationship), (ii) the Subscriber did not learn of the Offering by means of any
form of general solicitation or general advertising, (iii) the Subscriber did
not receive or review any advertisement, article, notice or other communication
published in a newspaper or magazine or similar media or broadcast over
television or radio, whether closed circuit, or generally available, with
respect to the Offering and (iv) the Subscriber did not attend any seminar
meeting or industry investor conference whose attendees were invited by any
general solicitation or general advertising with respect to the Offering.

 

1.8 The Subscriber hereby acknowledges that the Offering has not been reviewed
by the SEC or any state regulatory authority and that the Offering is intended
to be exempt from the registration requirements of Section 5 of the Securities
Act pursuant to the exemption therefrom provided by Section 4(a)(2) of the
Securities Act and Rule 506 of Regulation D promulgated thereunder. The
Subscriber understands that the Securities (including any Underlying Shares
issuable upon the conversion and/or exercise of the Securities) have not been
and will not be registered under the Securities Act or under any state
securities or “blue sky” laws and agrees not to sell, pledge, assign or
otherwise transfer or dispose of the Securities and any Underlying Shares unless
and until they are registered under the Securities Act and under any applicable
state securities or “blue sky” laws or pursuant to an available exemption
therefrom. The Subscriber hereby represents that the Subscriber is purchasing
the Securities for the Subscriber’s own account for investment purposes and not
with a view toward the resale or distribution to others; provided, however, that
nothing contained herein shall constitute an agreement by the Subscriber to hold
the Securities for any particular length of time and the Company acknowledges
that the Subscriber shall at all times retain the right to dispose of the
Securities as it may determine in its sole discretion, subject to any
restrictions imposed by applicable law. The Subscriber, if an entity, further
represents that it was not formed for the purpose of purchasing the Securities.

 

4

 

 

1.9 The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Securities and, if and when issued, the Underlying
Shares, that such securities have not been registered under the Securities Act
or any state securities or “blue sky” laws and setting forth or referring to the
restrictions on transferability and sale thereof contained in this Agreement.
The Subscriber is aware that the Company will make a notation in its appropriate
records with respect to the restrictions on the transferability of such
Securities. The legend to be placed on each certificate shall be in form
substantially similar to the following:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ONLY PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.”

 

1.10 The Subscriber hereby represents that the address of the Subscriber set
forth on the signature page hereto is the Subscriber’s principal residence if
the Subscriber is an individual or its principal business address if the
Subscriber is an entity.

 

1.11 The Subscriber represents that the Subscriber has full power and authority
(corporate, statutory and otherwise) or capacity, as applicable, to execute and
deliver this Agreement and to purchase the Securities. This Agreement
constitutes the legal, valid and binding obligation of the Subscriber,
enforceable against the Subscriber in accordance with its terms.

 

1.12 If the Subscriber is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account, Keogh Plan, or
other tax-exempt entity, it is authorized and qualified to invest in the Company
and the person signing this Agreement on behalf of such entity has been duly
authorized by such entity to do so.

 

1.13 The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a Financial Industry Regulatory Authority (“FINRA”) member
firm, the Subscriber must give such firm the notice required by the FINRA’s
Rules of Fair Practice, receipt of which must be acknowledged by such firm in
the Subscriber’s Purchaser Questionnaire.

 

1.14 To effectuate the terms and provisions of this Agreement, the Subscriber
hereby appoints the Placement Agent as its attorney-in-fact (and the Placement
Agent hereby accepts such appointment) for the purpose of carrying out the
provisions of the Escrow Agreement by and between the Company, the Placement
Agent and the Escrow Agent (the “Escrow Agreement”) including, without
limitation, taking any action on behalf of, or at the instruction of, the
Subscriber and executing any release notices required under the Escrow Agreement
and taking any action and executing any instrument that the Placement Agent may
deem necessary or advisable (and lawful) to accomplish the purposes hereof or
thereof. All acts done under the foregoing authorization are hereby ratified and
approved and neither the Placement Agent nor any designee nor agent thereof
shall be liable for any acts of commission or omission, for any error of
judgment, for any mistake of fact or law except for acts of gross negligence or
willful misconduct. This power of attorney, being coupled with an interest, is
irrevocable while the Escrow Agreement remains in effect.

 

5

 

 

1.15 The Subscriber agrees not to issue any public statement with respect to the
Offering, Subscriber’s investment or proposed investment in the Company or the
terms of this Agreement or any other agreement or covenant between them and the
Company without the Company’s prior written consent, except such disclosures as
may be required under applicable law.

 

1.16 The Subscriber understands, acknowledges and agrees with the Company that
this subscription may be rejected, in whole or in part, by the Company, in the
sole and absolute discretion of the Company, at any time before the applicable
Closing (as defined below) notwithstanding prior receipt by the Subscriber of
notice of acceptance by the Company of the Subscriber’s subscription.

 

1.17 The Subscriber acknowledges and agrees that (i) the information contained
in the Offering Materials or otherwise made available to the Subscriber by the
Company in connection with the Offering is confidential and non-public and (ii)
all such information shall be kept in confidence by the Subscriber and neither
used by the Subscriber for the Subscriber’s personal benefit (other than in
connection with this Agreement) nor disclosed to any third party for any reason,
notwithstanding that a Subscriber’s subscription may not be accepted by the
Company; provided, however, that (a) the Subscriber may disclose such
information to its affiliates and advisors who may have a need for such
information in connection with providing advice to the Subscriber with respect
to its investment in the Company so long as such affiliates and advisors have an
obligation of confidentiality to the Subscriber no less restrictive than the
restrictions contained in this Section 1.17, and (b) this obligation shall not
apply to any such information that (i) is part of the public knowledge or
literature and readily accessible at the date hereof, (ii) becomes part of the
public knowledge or literature and readily accessible by publication (except as
a result of a breach of this provision) after the date hereof or (iii) is
received from a third party that is not under any obligation of confidentiality
with respect to such information.

 

1.18 Subscriber understands that the Securities are being offered and sold to it
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Subscriber’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
such Subscriber set forth herein in order to determine the availability of such
exemptions and the eligibility of such Subscriber to acquire the Securities. The
Subscriber agrees to supply the Company, within five (5) days after the
Subscriber receives the request therefor from the Company, with such additional
information concerning the Subscriber as the Company deems necessary or
advisable for purposes of making such determination.

 

1.19 The Subscriber understands that Rule 144 promulgated under the Securities
Act (“Rule 144”) requires, among other conditions, a minimum holding period of
six-months prior to the resale of securities acquired in a non-public offering
without having to satisfy the registration requirements under the Securities
Act. The Subscriber understands and hereby acknowledges that the Company is
under no obligation to register the Securities under the Securities Act or any
state securities or “blue sky” laws or to assist the Subscriber in obtaining an
exemption from any such registration requirements.

 

1.20 The Subscriber agrees to hold the Company and its directors, officers,
employees, controlling persons and agents (including the Company’s legal counsel
and the Placement Agent and its managers, members, officers, directors,
employees, counsel, controlling persons and agents) and their respective heirs,
representatives, successors and assigns harmless from and to indemnify them
against all liabilities, costs and expenses incurred by them as a result of (i)
any misrepresentation made by the Subscriber contained in this Agreement
(including Article VII) or breach of any warranty by the Subscriber contained in
this Agreement or in any exhibits attached hereto; (ii) any untrue statement of
a material fact made by the Subscriber contained herein; or (iii) after any
applicable notice and/or cure periods, any breach or default in performance by
the Subscriber of any covenant or undertaking to be performed by the Subscriber
hereunder, or pursuant to any other Offering Materials entered into by the
Company and Subscriber relating hereto. Notwithstanding the foregoing, in no
event shall the liability of the Subscriber hereunder be greater than the
aggregate Purchase Price paid for the Securities by the Subscriber as set forth
on the signature page hereto.

 

6

 

 

1.21 The Subscriber is an entity, upon request of the Company, the Subscriber
will provide true, complete and current copies of all relevant documents
creating the Subscriber, authorizing its investment in the Company and/or
evidencing the due authority of the signatory to this Agreement.

 

II. REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 

The Company hereby represents and warrants to the Subscriber, as of the date of
this Agreement (other than representations and warranties that relate to a
specific date, which are given as of such date) and except as set forth in the
Memorandum or in the SEC Reports, as follows:

 

2.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has full corporate power and authority to own and use its
properties and assets as currently owned and conduct its business as currently
conducted. Except as set forth on Schedule 2.1 attached hereto, each of the
Company’s wholly-owned subsidiaries (the “Subsidiaries”) is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation with the requisite power and authority to own
and use its properties and assets and to conduct its business as currently
conducted. Neither the Company, nor any of its Subsidiaries is in violation of
any of the provisions of their respective articles of incorporation, by-laws or
equivalent organizational or charter documents, including, but not limited to
the Company’s Certificate of Incorporation, as amended (the “COI”), or the
Company’s Bylaws, as amended (the “Bylaws,” and collectively with the COI, the
“Charter Documents”). Each of the Company and its Subsidiaries is duly qualified
to conduct business and is in good standing as a foreign corporation in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not have a material
adverse effect on (i) the legal and valid issuance of the Securities, (ii) the
enforceability of this Agreement against the Company or the Company’s ability to
perform, its obligations hereunder, or (iii) the results of operations, assets,
business and financial condition of the Company and its Subsidiaries, taken as a
whole (any of (i), (ii) or (iii), a “Material Adverse Effect”).

 

7

 

 

2.2 Capitalization and Voting Rights. As of the date of this Agreement, the
Company was authorized to issue 180,000,000 shares of Common Stock, of which
10,761,684 shares were issued and outstanding, and 100,000 shares of preferred
stock were authorized, of which 90,000 have been designated as Series A Junior
Participating Preferred Stock (of which none are issued and outstanding), 1,000
have been designated as Series B Preferred Stock (none of which are
outstanding), 1,200 have been designated as Series C Convertible Preferred Stock
(of which 100 are issued and outstanding), 220 have been designated as Series D
Convertible Preferred Stock (of which 40 are issued and outstanding), 3,500 have
been designated as Series E Convertible Preferred Stock (of which 3,490.28 are
issued and outstanding), and 2,200 have been designated as Series F Convertible
Preferred Stock (of which 308 are issued and outstanding). As of the date
hereof: (i) there are no outstanding securities of the Company or any of its
Subsidiaries which contain any preemptive, redemption or similar provisions;
(ii) no holder of securities of the Company or any Subsidiary is entitled to
preemptive or similar rights arising out of any agreement or understanding with
the Company or any Subsidiary by virtue of the Offering; (iii) there are no
contracts, commitments, understandings or arrangements by which the Company or
any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (iv) neither the Company nor any Subsidiary
has any outstanding stock appreciation rights, “phantom stock” plans or any
similar plan or agreement; and (v) except as set forth on Schedule 2.2, there
are no outstanding options, warrants, agreements, convertible securities,
preemptive rights or other rights to subscribe for or to purchase or acquire,
any shares of capital stock of the Company or any Subsidiary or contracts,
commitments, understandings, or arrangements by which the Company or any
Subsidiary is or may become bound to issue any shares of capital stock of the
Company or any Subsidiary, or securities or rights convertible or exchangeable
into shares of capital stock of the Company or any Subsidiary. Other than
restrictions imposed by applicable law, there are no restrictions upon the
voting or transfer of any of the shares of capital stock of the Company pursuant
to the Charter Documents or any material agreement or other instrument to which
the Company is a party or by which the Company is bound. All of the issued and
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable and the shares of capital stock of the Subsidiaries are
owned by the Company, free and clear of any mortgages, pledges, liens, claims,
charges, encumbrances or other restrictions (collectively, “Encumbrances”). All
of the Company’s outstanding capital stock has been issued in accordance with
the applicable provisions of the Securities Act and any other applicable
securities laws. Except as set forth on Schedule 2.2, the issuance and sale of
the Securities, as contemplated hereby, will not obligate the Company to issue
shares of Common Stock or other securities to any other person (other than other
investors in the Offering) and will not result in the adjustment of the
exercise, conversion, exchange or reset price of any outstanding Company
security. The Company does not have outstanding stockholder purchase rights or
“poison pill” or (any arrangement granting substantially similar rights) in
effect giving any person the right to purchase any equity interest in the
Company upon the occurrence of the transactions contemplated hereby.

 

2.3 Authorization; Enforceability. The Company has all corporate right, power
and authority to enter into, execute and deliver this Agreement and each other
agreement, document, instrument and certificate to be executed by the Company in
connection with the consummation of the transactions contemplated hereby, and to
perform fully its obligations hereunder and thereunder. All corporate action on
the part of the Company, its directors and stockholders necessary for the (a)
authorization execution, delivery and performance of this Agreement by the
Company; and (b) authorization, sale, issuance and delivery of the Securities
and, if and when issued, the Underlying Shares, has been taken. This Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies, and to
limitations of public policy. The Securities are duly authorized and, when
issued and paid for in accordance with the terms of this Agreement, will be duly
and validly issued, fully paid and nonassessable, free and clear of all
Encumbrances other than restrictions on transfer provided for in the Offering
Materials. The Underlying Shares, when issued in accordance with the terms of
the applicable Offering Materials, will be validly issued, fully paid and
nonassessable, free and clear of all Encumbrances imposed by the Company other
than restrictions on transfer provided for in the Offering Materials. The
Company has reserved a sufficient number of shares of Common Stock for issuance
upon the conversion of the Preferred Stock and the exercise of the Warrants.

 

8

 

 

2.4 No Conflict; Governmental Consents.

 

(a) The execution and delivery by the Company of this Agreement, the issuance
and sale of the Securities (including, if and when issued, the Underlying
Shares) and the consummation of the other transactions contemplated hereby do
not and will not (i) result in the violation of any law, statute, rule,
regulation, order, writ, injunction, judgment or decree of any court or
governmental authority to or by which the Company is bound including without
limitation all foreign, federal, state and local laws applicable to the Company,
except in each case as would not have a Material Adverse Effect, (ii) conflict
with or violate any provision of the Charter Documents, and (iii) conflict with,
or result in a material breach or violation of, any of the terms or provisions
of, or constitute (with or without due notice or lapse of time or both) a
default or give to others any rights of termination, amendment, acceleration or
cancellation (with or without due notice, lapse of time or both) under any
Material Contract (as defined below) to which the Company or any Subsidiary is a
party or by which any of them is bound, nor result in the creation or imposition
of any Encumbrances upon any of the properties or assets of the Company or any
Subsidiary.

 

(b) Except as set forth on Schedule 2.4(b), no approval by the holders of Common
Stock, or other equity securities of the Company, is required to be obtained by
the Company in connection with the authorization, execution, delivery and
performance of this Agreement or in connection with the authorization, issue and
sale of the Securities and, upon issuance, the Underlying Shares, except as has
been previously obtained.

 

(c) No consent, approval, authorization or other order of any governmental
authority or any other person is required to be obtained by the Company in
connection with the authorization, execution, delivery and performance of this
Agreement or in connection with the authorization, issue and sale of the
Securities and, upon issuance, the Underlying Shares, except such post-sale
filings as may be required to be made with the SEC, FINRA, the OTC Markets and
with any state or foreign blue sky or securities regulatory authority, all of
which shall be made when required.

 

9

 

 

2.5 SEC Reports; Financial Statements. The Company has filed all SEC Reports
required to be filed by it under the Securities Act and the Exchange Act since
January 1, 2017 (the “Reference Date”) (or such shorter period as the Company
was required by law to file such reports) (the “Adhera SEC Reports”) on a timely
basis, or timely filed a valid extension of such time of filing and has filed
the Adhera SEC Reports prior to the expiration of any such extension. As of
their respective dates, the Adhera SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the SEC promulgated thereunder, and none of the Adhera SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the Adhera SEC Reports (the “Adhera Financial Statements”) comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
The Adhera Financial Statements have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis during the periods
involved, except as may be otherwise specified in such financial statements or
the footnotes thereto, and fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

 

2.6 Regulatory Permits: Licenses. The Company and the Subsidiaries possess all
certificates, authorizations, licenses and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as described in the SEC Reports and the Memorandum
(“Material Permits”), except where the failure to possess such Material Permits
would not have a Material Adverse Effect, and neither the Company nor any
Subsidiary has received any notice of any action, arbitration, claim, hearing,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before any federal, state, local or foreign
government or any court of competent jurisdiction, administrative or regulatory
body, agency, bureau, or commission in any domestic or foreign jurisdiction, any
appropriate division of any of the foregoing or any arbitrator, or other legal
action (each, a “Proceeding”) relating to the revocation or modification of any
Material Permit.

 

2.7 Litigation. Except as set forth on Schedule 2.7, there are no pending or, to
the Company’s knowledge, threatened Proceedings against the Company or any
Subsidiary which would have a Material Adverse Effect. Neither the Company nor
any Subsidiary is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality which would materially adversely affect the business, property,
financial condition or operations of the Company and its Subsidiaries taken as a
whole. There is no Proceeding by the Company or any Subsidiary currently pending
in any court or before any arbitrator or that the Company or any Subsidiary
intends to initiate. None of the Company, any Subsidiary or any director or
officer thereof is, or since the date of the filing of the Form 10-K has been,
the subject of any action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
is no pending or, to the Company’s knowledge, contemplated investigation by the
SEC involving the Company or any current director or officer of the Company.

 

10

 

 

2.8 Investment Company. The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

2.9 Brokers. Except for the Placement Agent, neither the Company nor any of the
Company’s officers, directors or employees has employed or engaged any broker or
finder in connection with the transactions contemplated by this Agreement and no
fee or other compensation is or will be due and owing on behalf of the Company
to any broker, finder, underwriter, placement agent or similar person in
connection with the transactions contemplated by this Agreement.

 

2.10 Intellectual Property; Employees.

 

(a) The Company owns or possesses all material legal rights to the patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as presently conducted (collectively, the “Intellectual Property
Rights”) as set forth on Schedule 2.10. There are no material outstanding
options, licenses or agreements of any kind relating to the Company’s
Intellectual Property Rights, other than as set forth in the Memorandum, nor is
the Company bound by or a party to any material options, licenses or agreements
of any kind with respect to the Intellectual Property Rights of any other person
or entity other than such licenses or agreements arising from the purchase of
“off the shelf” or standard products. Since the Reference Date, the Company has
not received any written communications alleging that the Company has violated
or, by conducting its business as presently conducted, would violate any
Intellectual Property Rights of any other person or entity. The Company and its
Subsidiaries have taken reasonable measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights, except
where failure to do so would not, individually or in the aggregate, have a
Material Adverse Effect

 

(b) The Company is not aware of any obligation on the part of any Company
Employee under any contract (including licenses, covenants or commitments of any
nature), other agreement or judgment, decree or order of any court or
administrative agency, that would materially adversely interfere with such
employee’s duties to the Company or that would conflict with the Company’s
business as presently conducted.

 

(c) To the Company’s knowledge, (i) no employee of the Company, or any
consultant with whom the Company has contracted, is in violation of any term of
any employment contract, proprietary information agreement or any other
agreement relating to the right of any such individual to be employed by, or to
contract with, the Company and (ii) the continued employment by the Company of
its employees, and the performance of the Company’s contracts with its
independent contractors, will not result in any such violation. Since the
Reference Date, the Company has not received any written notice alleging that
any such violation has occurred. No employee of the Company has been granted the
right to continued employment by the Company or to any compensation following
termination of employment with the Company except as would not have a Material
Adverse Effect. To the Company’s knowledge, no officer or key employee intends
to terminate his, her or their employment with the Company, nor does the Company
have a present intention to terminate any such employee.

 

11

 

 

2.11 Title to Properties and Assets; Liens, Etc. The Company has good and
marketable title to its properties and assets and good title to its leasehold
estates, including its Intellectual Property Rights, which are, to the Company’s
knowledge, valid and enforceable, with all maintenance or other required fees
having been paid.

 

2.12 Obligations to Related Parties. There are no obligations of the Company to
officers, directors, stockholders, or employees of the Company other than (a)
for payment of salary or other compensation for services rendered, (b)
reimbursement for reasonable expenses incurred on behalf of the Company and (c)
for other standard employee benefits made generally available to all employees
(including stock option agreements under the Company’s equity plans). None of
the officers or directors of the Company and, to the Company’s knowledge, none
of the employees of the Company, is presently a party to any transaction with
the Company or any Subsidiary (other than as holders of Company securities and
for services as employees, officers and directors) required to be disclosed
under applicable SEC rules and regulations.

 

2.13 Material Changes. Since the Reference Date, (i) there has been no event,
occurrence or development that has had a Material Adverse Effect, (ii) the
Company has not incurred any material liabilities (contingent or otherwise)
other than (A) trade payables, accrued expenses and other liabilities incurred
in the ordinary course of business consistent with past practice and (B)
liabilities not required to be reflected in the Company’s financial statements
pursuant to generally accepted accounting principles or required to be disclosed
in filings made with the SEC, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) the Company has not issued any equity securities
to any officer, director or affiliate, except pursuant to existing Company stock
compensation plans. The Company does not have pending before the SEC any request
for confidential treatment of information.

 

2.14 Compliance. The Company is in material compliance with all applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations promulgated thereunder.

 

2.15 No General Solicitation. Assuming the accuracy of the Placement Agent’s
representations in the placement agency agreement to be entered into by the
Company and the Placement Agent, none of the Company, its Subsidiaries, any of
its or their affiliates, or any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the Offering.

 

2.16 Private Placement; No Integrated Offering. Assuming the accuracy of the
Subscriber’s representations and warranties set forth in this Agreement, no
registration under the Securities Act is required for the offer or sale of the
Securities by the Company as contemplated hereby. Assuming the accuracy of the
Placement Agent’s representations in the placement agency agreement to be
entered into by the Company and the Placement Agent, none of the Company, its
Subsidiaries, any of its or their affiliates, or any person acting on its or
their behalf has, directly or indirectly, made any offers or sales of any
security, solicited any offers to buy any security or taken any other action,
which, under the circumstances would require such registration or cause this
Offering to be integrated with prior offerings by the Company for purposes of
the Securities Act or the rules of the OTC Markets.

 

12

 

 

2.17 Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Charter Documents
or the laws of the State of Delaware that otherwise would be applicable as a
result of the Subscriber and the Company fulfilling their obligations or
exercising their rights under this Agreement, including, without limitation, the
Company’s issuance of the Securities and the Subscriber’ ownership of the
Securities.

 

2.18 Taxes. Since the Reference Date (i) the Company and each of its
Subsidiaries has filed all U.S. federal, state, local and foreign tax returns
which are required to be filed by each of them and all such returns are true and
correct in all material respects, except for such failures to file which would
not have a Material Adverse Effect, (ii) the Company and each of its
Subsidiaries has paid all taxes required to be paid pursuant to such returns or
pursuant to any assessments received by any of them, and have withheld any
amounts which any of them are obligated to withhold from amounts owing to any
employee, creditor or third party and (iii) the Company and each of its
Subsidiaries has properly accrued all taxes required to be accrued and/or paid
pursuant to applicable law, except where the failure to accrue would not have a
Material Adverse Effect. To the knowledge of the Company, the tax returns of the
Company and its Subsidiaries are not currently being audited by any state, local
or federal authorities. Neither the Company nor any of its Subsidiaries has
waived any statute of limitations with respect to taxes or agreed to any
extension of time with respect to any tax assessment or deficiency.

 

2.19 Registration Rights. Except as set forth on Schedule 2.19, no person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company.

 

2.20 Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the SEC is contemplating terminating
such registration. The Company has not, since the Reference Date, received
notice from any trading market on which the Common Stock is or has been listed
or quoted to the effect that the Company is not in compliance with the listing
or maintenance requirements of such trading market. The Company is in material
compliance with the continued listing requirements of the OTCQB tier of the OTC
Markets.

 

2.21 Material Contracts. The SEC Reports contain all material contracts,
agreements, commitments, arrangements, leases, policies or other instruments to
which either the Company or any of its Subsidiaries is a party or by which any
of them is bound, which are required to be filed pursuant to the Securities Act
or the Exchange Act (the “Material Contracts”). The Material Contracts are valid
and in full force and effect, enforceable against the Company and any of the
Subsidiaries party thereto and, to the Company’s knowledge, against the other
parties thereto. Neither the Company nor any Subsidiary is in violation of, or
default under (and there does not exist any event or condition which, after
notice or lapse of time or both, would constitute such a default under), any
Material Contract. To the Company’s knowledge, none of the other parties to any
Material Contract are in violation of or default under any Material Contract in
any material respect. Neither the Company nor any Subsidiary has received any
notice of cancellation or any written communication threatening cancellation of
any Material Contract which is currently in effect by any other party thereto.

 

13

 

 

2.22 U.S. Food and Drug Administration. As to each product candidate subject to
the jurisdiction of the U.S. Food and Drug Administration (“FDA”) under the
Federal Food, Drug and Cosmetic Act, as amended, and the regulations thereunder
(“FDCA”) that is manufactured, packaged, labeled, tested, distributed, sold,
and/or marketed by the Company or any of its Subsidiaries (each such product, a
“Product Candidate”), such Product Candidate is being manufactured, packaged,
labeled, tested, distributed, sold and/or marketed by the Company in compliance
with all applicable requirements under FDCA and similar laws, rules and
regulations relating to registration, investigational use, premarket clearance,
licensure, or application approval, good manufacturing practices, good
laboratory practices, good clinical practices, product listing, quotas,
labeling, advertising, record keeping and filing of reports, except where the
failure to be in compliance would not have a Material Adverse Effect. There is
no pending, completed or, to the Company’s knowledge, threatened, action
(including any lawsuit, arbitration, or legal or administrative or regulatory
proceeding, charge, complaint, or investigation) against the Company or any of
its Subsidiaries, and none of the Company or any of its Subsidiaries has
received any notice, warning letter or other communication from the FDA or any
other governmental entity, which (i) contests the premarket clearance,
licensure, registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Product, (ii) withdraws its approval of, requests the recall,
suspension, or seizure of, or withdraws or orders the withdrawal of advertising
or sales promotional materials relating to, any Product, (iii) imposes a
clinical hold on any clinical investigation by the Company or any of its
Subsidiaries, (iv) enjoins production at any facility of the Company or any of
its Subsidiaries, (v) enters or proposes to enter into a consent decree of
permanent injunction with the Company or any of its Subsidiaries, or (vi)
otherwise alleges any violation of any laws, rules or regulations by the Company
or any of its Subsidiaries, and which, either individually or in the aggregate,
would have a Material Adverse Effect. The properties, business and operations of
the Company have been and are being conducted in all material respects in
accordance with all applicable laws, rules and regulations of the FDA. The
Company has not been informed by the FDA that the FDA will prohibit the
marketing, sale, license or use in the United States of any product proposed to
be developed, produced or marketed by the Company nor has the FDA expressed any
concern as to approving or clearing for marketing any product being developed or
proposed to be developed by the Company. Statements in the SEC Reports
concerning the Company’s applications, filings, submissions and proceedings with
the FDA under the FDCA fairly summarize in all material respects such matters.

 

2.23 Contributions. Neither the Company nor any Subsidiary has directly or
indirectly, (i) made any unlawful contribution to any candidate for public
office, or failed to disclose fully where required by law any contribution in
violation of law, or (ii) made any payment to any federal or state governmental
officer or official, or other person charged with similar public or quasi-public
duties, other than payments required or permitted by the laws of the United
States or any jurisdiction thereof.

 

14

 

 

2.24 Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Offering Materials, the Company confirms that
neither it nor any other person acting on its behalf has provided the Subscriber
or its agents or counsel with any information that it believes constitutes or
might constitute material, non-public information. The Company understands and
confirms that the Subscriber will rely on the foregoing representation in
effecting transactions in securities of the Company.

 

2.25 Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, employee or affiliate of
the Company or any Subsidiary, is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC’).

 

2.26 No Disqualification Events. With respect to the Securities to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Subscribers a copy of any
disclosures provided thereunder.

 

2.27 Other Covered Persons. Other than the Placement Agent, the Company is not
aware of any person (other than any Issuer Covered Person) that has been or will
be paid (directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of any Securities.

 

III. TERMS OF SUBSCRIPTION

 

3.1 The Securities will be offered for sale until the earliest of (i) the date
upon which subscriptions for the Maximum Offering Amount offered hereunder have
been accepted by the Company, (ii) the date the Offering is terminated by the
Company and (iii) September 30, 2018, subject to the right of the Company and
the Placement Agent to extend the Offering for an additional sixty (60) day
period without prior notice to the investors in the Offering (the “Termination
Date”). The Placement Agent is acting in such capacity with respect to the
Offering on a “commercially reasonable best efforts” basis for the Maximum
Offering Amount.

 

3.2 The Company may, in its discretion at any time prior to the Termination
Date, hold an initial closing (“Initial Closing”) and, at any time and from time
to time after the Initial Closing, may hold subsequent closings (each such
closing, including the Initial Closing, a “Closing,” and the final such Closing,
the “Final Closing”), in each case, with respect to any Securities for which
subscriptions have been accepted prior to such date. In the event that (i) the
Initial Closing does not occur prior to the Termination Date or (ii) this
Agreement or the aggregate Purchase Price owed with respect to the Securities
purchased by the Subscriber pursuant hereto is received after the Final Closing,
all amounts paid by the Subscriber shall be returned to the Subscriber, without
interest or deduction. The Subscriber may revoke its subscription and obtain a
return of the subscription amount paid to the Escrow Account at any time before
the date of the Initial Closing by providing written notice to the Placement
Agent, the Company and the Escrow Agent as provided in Section 6.1 below. Upon
receipt of a revocation notice from the Subscriber prior to the date of the
Initial Closing, all amounts paid by the Subscriber shall be returned to the
Subscriber, without interest or deduction. The Subscriber may not revoke this
subscription or obtain a return of the subscription amount paid to the Escrow
Agent on or after the date of the Initial Closing. Any subscription received
after the Initial Closing but prior to the Termination Date shall be
irrevocable.

 

15

 

 

3.3 The minimum purchase that may be made by any prospective investor shall be
$50,000. Subscriptions for investment below the minimum investment may be
accepted at the discretion of the Placement Agent and the Company. The Company
and the Placement Agent reserve the right to reject any subscription made
hereby, in whole or in part, in their sole discretion.

 

3.4 Prior to the applicable Closing for the Securities purchased pursuant
hereto, funds representing the aggregate Purchase Price for such Securities
shall be deposited in the Escrow Account.

 

3.5 Certificates representing the Preferred Stock and the Warrants purchased by
the Subscriber pursuant to this Agreement will be prepared for delivery to the
Placement Agent for further distribution to the Subscriber as soon as
practicable following the applicable Closing. The Subscriber hereby authorizes
and directs the Company to deliver certificates representing the Securities
purchased by the Subscriber pursuant to this Agreement to the Placement Agent
for further distribution directly to the Subscriber’s address indicated on the
signature page hereto.

 

3.6 The Company’s agreement with each investor in the Offering, including the
Subscriber, is a separate agreement and the sale of the Securities to each
investor in the Offering, including the Subscriber, is a separate sale.

 

IV. CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBER

 

4.1 The Subscriber’s obligation to purchase the Securities at the Closing at
which such purchase is to be consummated is subject to the fulfillment on or
prior to such Closing of the following conditions, which conditions may be
waived at the option of the Subscriber to the extent permitted by law:

 

(a) Representations and Warranties; Covenants. The representations and
warranties made by the Company in Section 2 shall be true and correct (without
giving effect to any “Material Adverse Effect,” “material,” “materially” or
similar materiality qualifications therein, other than Section 2.13(i)) in all
material respects as of the date hereof and as of the Closing Date, except for
those representations and warranties which expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date (without giving effect
to any “Material Adverse Effect”, “material”, “materially” or other similar
materiality qualification therein). All covenants, agreements and conditions
contained in this Agreement to be performed by the Company on or prior to the
date of such Closing shall have been performed or complied with in all material
respects.

 

16

 

 

(b) No Legal Order Pending. There shall not then be in effect any legal or other
order enjoining or restraining the transactions contemplated by this Agreement.

 

(c) No Law Prohibiting or Restricting Such Sale. There shall not be in effect
any law, rule or regulation prohibiting or restricting such sale or requiring
any consent or approval of any person, which shall not have been obtained, to
issue the Securities (except as otherwise provided in this Agreement).

 

(d) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the SEC or any trading market (except for
any suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Company) at any time since
the date of execution of this Agreement, and the Common Stock shall have been at
all times since such date listed or quoted for trading on the Company’s
principal trading market.

 

(e) Legal Opinion. The Company’s corporate counsel shall have delivered a legal
opinion addressed to Placement Agent in a form reasonably acceptable to the
Placement Agent.

 

(f) Notice of Disqualification Events. The Company will notify the Subscribers
and the Placement Agent in writing, prior to the Closing Date, of (i) any
Disqualification Event relating to any Issuer Covered Person and (ii) any event
that would, with the passage of time, reasonably be expected to become a
Disqualification Event relating to any Issuer Covered Person, in each case of
which it is aware.

 

V. COVENANTS OF THE COMPANY

 

5.1 Listing of Securities. The Company agrees, (i) if the Company applies to
have the Common Stock traded on any other trading market, it will include in
such application the Underlying Shares, and will take such other action as is
necessary or desirable to cause the Underlying Shares to be listed on such other
trading market as promptly as possible, (ii) it will comply in all material
respects with the Company’s reporting, filing and other obligations under the
Charter Documents or rules of the principal trading market of the Common Stock
and (iii) for so long as the Board of Directors determines that it remains
advisable and in the Company’s best interest, the Company will take all
commercially reasonable action necessary to continue the listing and trading of
its Common Stock on a trading market.

 

5.2 Reservation of Shares. The Company shall at all times while the Preferred
Stock and the Warrants are outstanding maintain a reserve from its duly
authorized shares of Common Stock of a number of shares of Common Stock
sufficient to allow for the issuance of the Underlying Shares.

 

5.3 Replacement of Certificates. If any certificate or instrument evidencing any
Securities or the Underlying Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement securities. If a
replacement certificate or instrument evidencing any securities is requested due
to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

17

 

 

5.4 Furnishing of Information. Until no Subscriber owns any of the Securities,
the Company covenants to maintain registration of the Common Stock under Section
12(g) or 12(b) of the Exchange Act and covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. As long as Subscriber owns Securities, if the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to Subscriber and make publicly available in accordance with Rule 144(c)
such information as is required for the Subscribers to be able to sell the
Securities under Rule 144 within the requirements provided thereby. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, to the extent required from time to time, to
enable such person to sell such Securities without registration under the
Securities Act within the requirements of the exemption provided by Rule 144.

 

5.5 Securities Laws; Publicity. The Company shall file a Current Report on Form
8-K, including the Offering Materials as exhibits thereto (to the extent any
information contained therein is material, non-public information), with the SEC
within the time required by the Exchange Act. From and after the filing of such
Current Report on Form 8-K the Company represents to the Subscriber (other than
any Subscriber who has a representative on the Company’s board of directors or
who is an employee of the Company) that it shall have publicly disclosed all
material, non-public information delivered to any Subscriber by the Company or
any of its Subsidiaries or any of its or their respective officers, directors,
employees or agents in connection with the transactions contemplated by the
Offering Materials. In addition, effective upon the filing of such Current
Report on Form 8-K the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, agents, employees or Affiliates on the one hand, and the
Subscriber or any of its Affiliates on the other hand, shall terminate. The
Company and the Placement Agent shall consult with each other in issuing any
press releases with respect to the transactions contemplated hereby.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Subscriber, or include the name of any Subscriber in any filing with the
SEC or any regulatory agency or trading market, without the prior written
consent of such Subscriber, except: (a) as required by federal securities law in
connection with the filing of any Offering Materials (including signature pages
thereto) with the SEC and (b) to the extent such disclosure is otherwise
required by law, in which case the Company shall, if permitted by applicable
law, provide the Subscriber with prior notice of such disclosure permitted under
this clause (b).

 

5.6 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof promptly upon request of the Subscriber. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Subscriber at
the Closing under applicable securities or “blue sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Subscriber.

 

18

 

 

5.7 Equal Treatment of Subscribers. No consideration (including any modification
of any Offering Materials) shall be offered or paid to any person to amend or
consent to a waiver or modification of any provision of any of the Offering
Materials unless the same consideration is also offered to all of the investors
in the Offering, including the Subscriber.

 

5.8 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Offering Materials, the
Company covenants and agrees that neither it, nor any other person acting on its
behalf, will provide Subscriber or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto Subscriber shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that Subscriber shall be relying on the foregoing covenant in effecting
transactions in securities of the Company.

 

5.9 Indemnification of Subscribers. Subject to the provisions of this Section
5.9, the Company will indemnify and hold each Subscriber and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Subscriber (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Subscriber Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable and documented
attorneys’ fees and costs of investigation that any such Subscriber Party may
suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Offering Materials or (b) any action instituted
against the Subscriber Parties in any capacity, or any of them or their
respective Affiliates, by any stockholder of the Company who is not an Affiliate
of such Subscriber Party, with respect to any of the transactions contemplated
by the Offering Materials (unless such action is based upon a breach of such
Subscriber Party’s representations, warranties or covenants under the Offering
Materials or any agreements or understandings such Subscriber Party may have
with any such stockholder or any violations by such Subscriber Party of state or
federal securities laws or any conduct by such Subscriber Party which
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall be brought against any Subscriber Party in respect of which
indemnity may be sought pursuant to this Agreement, such Subscriber Party shall
promptly, and in no event later than ten (10) days after such Subscriber’s
receipt of notice of such action, notify the Company in writing, and the Company
shall have the right to participate in or assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Subscriber Party. Any
Subscriber Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Subscriber Party except to the extent
that (i) the employment thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of counsel, a material conflict on any material issue
between the position of the Company and the position of such Subscriber Party,
in which case the Company shall be responsible for the reasonable and documented
fees and expenses of no more than one such separate counsel. The Company will
not be liable to any Subscriber Party under this Agreement (y) for any
settlement by a Subscriber Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Subscriber Party’s breach of any of the representations,
warranties, covenants or agreements made by such Subscriber Party in this
Agreement or in the other Offering Materials. The indemnification required by
this Section 5.8 with respect to expenses shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Subscriber Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.

 

19

 

 

5.10 Use of Proceeds. The Company shall use the net proceeds from the Offering
for the purposes set forth in the Offering Materials.

 

5.11 Certificate of Designations. Prior to the Initial Closing, the Company
shall duly file the Certificate of Designation with the Secretary of State of
the State of Delaware.

 

5.12 Registration Rights.

 

(a) Piggy-Back Rights. If at any time on or after the six (6) month anniversary
of the Final Closing, the Company proposes to file a Registration Statement (as
defined in Section 5.12(j)) under the Securities Act with respect to an offering
of equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, equity securities, by the Company for its
own account or for stockholders of the Company for their account (or by the
Company and by stockholders of the Company), other than a Registration Statement
(i) filed in connection with any employee stock option or other benefit plan,
(ii) for an exchange offer or offering of securities solely to the Company’s
existing stockholders, (iii) for an offering of debt that is convertible into
equity securities of the Company or (iv) for a dividend reinvestment plan, then
the Company shall (x) give written notice of such proposed filing to the holders
of Registrable Securities (as defined in Section 5.12(j)) as soon as practicable
(but in no event less than ten (10) days) before the anticipated filing date,
which notice shall describe the amount and type of securities to be included in
such offering, the intended method(s) of distribution, and the name of the
proposed managing Underwriter or Underwriters (as defined in Section 5.12(j)),
if any, of the offering, and (y) offer to the holders of Registrable Securities
in such notice the opportunity to register the sale of such number of shares of
Registrable Securities as such holder may request in writing within five (5)
days following receipt of such notice (a “Piggy-Back Registration”). The Company
shall cause such Registrable Securities to be included in such registration and
shall use its best efforts to cause the managing Underwriter or Underwriters of
a proposed underwritten offering to permit the Registrable Securities requested
to be included in a Piggy-Back Registration on the same terms and conditions as
any similar securities of the Company and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. In the event a Piggy-Back Registration
involves an Underwriter or Underwriters, all holders of Registrable Securities
proposing to distribute their securities through such Piggy-Back Registration
shall enter into an underwriting agreement in customary form with the
Underwriter or Underwriters selected for such Piggy-Back Registration.

 

20

 

 

(b) Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises the
Company and the holders of Registrable Securities proposing to distribute their
securities through such Piggy-Back Registration in writing that the dollar
amount or number of shares of Common Stock which the Company desires to sell,
taken together with shares of Common Stock, if any, as to which registration has
been demanded pursuant to written contractual arrangements with persons other
than the holders of Registrable Securities, the Registrable Securities as to
which registration has been requested under this Section 5.12, and the shares of
Common Stock, if any, as to which registration has been requested pursuant to
the written contractual piggy-back registration rights of other stockholders of
the Company, exceeds the maximum dollar amount or maximum number of shares that
can be sold in such offering without adversely affecting the proposed offering
price, the timing, the distribution method, or the probability of success of
such offering (such maximum dollar amount or maximum number of shares, as
applicable, the “Maximum Number of Shares”), then the Company shall include in
any such registration:

 

  (i) If the registration is undertaken for the Company’s account: (A) first,
the shares of Common Stock or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Number of Shares; (B) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (A), the shares of Common Stock as to which registration has
been requested in the manner described in Section 5.12(a) of those certain
Subscription Agreements that the Company entered into with the purchasers of
shares of its Series E Convertible Preferred Stock dated April 16, 2018 or May
17, 2018, as applicable (the “Series E Subscription Agreements”) that can be
sold without exceeding the Maximum Number of Shares; (C) third, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (A) and (B), the Registrable Securities as to which registration has
been requested in the manner described in Section 5.12(a) of this Agreement that
can be sold without exceeding the Maximum Number of Shares (pro rata among
participating holders of Registrable Securities based on the number of
Registrable Securities requested to be included in such registration); and (D)
fourth, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clauses (A), (B) and (C), the shares of Common Stock or
other securities for the account of other persons that the Company is obligated
to register pursuant to written contractual piggy-back registration rights with
such persons and that can be sold without exceeding the Maximum Number of
Shares; and         (ii) If the registration is a “demand” registration
undertaken at the demand of persons other than the holders of Registrable
Securities, (A) first, the shares of Common Stock or other securities for the
account of the demanding persons that can be sold without exceeding the Maximum
Number of Shares; (B) second, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clause (A), the shares of Common Stock
or other securities that the Company desires to sell that can be sold without
exceeding the Maximum Number of Shares; (C) third, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses (A)
and (B), the shares of Common Stock as to which registration has been requested
pursuant to the terms of the Series E Subscription Agreements that can be sold
without exceeding the Maximum Number of Shares; (D) fourth, to the extent that
the Maximum Number of Shares has not been reached under the foregoing clauses
(A), (B) and (C), the Registrable Securities as to which registration has been
requested pursuant to the terms hereof that can be sold without exceeding the
Maximum Number of Shares (pro rata among participating holders of Registrable
Securities based on the number of Registrable Securities requested to be
included in such registration); and (E) fifth, to the extent that the Maximum
Number of Shares has not been reached under the foregoing clauses (A), (B) and
(C), the shares of Common Stock or other securities for the account of other
persons that the Company is obligated to register pursuant to written
contractual arrangements with such persons, that can be sold without exceeding
the Maximum Number of Shares.

 

21

 

 

(c) Withdrawal. Any holder of Registrable Securities may elect to withdraw such
holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the Registration Statement. The Company (whether
on its own determination or as the result of a withdrawal by persons making a
demand pursuant to written contractual obligations) may withdraw a Registration
Statement at any time prior to the effectiveness of such Registration Statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the holders of Registrable Securities in connection with such Piggy-Back
Registration as provided in Section 5.12(h).

 

(d) Copies. The Company shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish, without charge, to
the holders of Registrable Securities and such holders’ legal counsel copies of
such Registration Statement as proposed to be filed, each amendment and
supplement to such Registration Statement (in each case including all exhibits
thereto and documents incorporated by reference therein), the prospectus
included in such Registration Statement (including each preliminary prospectus),
and such other documents as the holders of the Registrable Securities or legal
counsel for any such holders may request in order to facilitate the disposition
of the Registrable Securities owned by such holders.

 

(e) Amendments and Supplements. The Company shall prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and in
compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement or such securities have been withdrawn.

 

22

 

 

(f) Notification. After the filing of a Registration Statement, the Company
shall promptly, and in no event more than two (2) business days after such
filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall further notify such holders
promptly and confirm such advice in writing in all events within two (2)
business days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
take all actions required to prevent the entry of such stop order or to remove
it if entered); and (iv) any request by the Commission for any amendment or
supplement to such Registration Statement or any prospectus relating thereto or
for additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the holders of Registrable Securities included in such Registration
Statement any such supplement or amendment.

 

(g) State Securities Laws Compliance. The Company shall use its best efforts to
(i) register or qualify the Registrable Securities covered by the Registration
Statement under such securities or “blue sky” laws of such jurisdictions in the
United States as the holders of Registrable Securities included in such
Registration Statement (in light of their intended plan of distribution) may
request and (ii) take such action necessary to cause such Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other governmental authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the holders of Registrable Securities included
in such Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph or subject
itself to taxation in any such jurisdiction.

 

(h) Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with any Piggy-Back Registration, whether or not the
Registration Statement becomes effective. The Holders shall have no obligation
to pay any underwriting discounts or selling commissions or bear any expenses of
the underwriters in connection with any Piggy-Back Registration.

 

(i) Information. The holders of Registrable Securities included in any
Registration Statement shall provide such information as may reasonably be
requested by the Company, or the managing Underwriter, if any, in connection
with the preparation of such Registration Statement, including amendments and
supplements thereto, in order to effect the registration of any Registrable
Securities under the Securities Act pursuant to Section 5.12(a).

 

23

 

 

(j) Definitions. For purposes of this Section 5.12, unless the context requires
otherwise, the following terms shall have the meanings indicated below:

 

“Registrable Securities” means all of the Underlying Shares issuable from time
to time to all of the Subscribers in the Offering. Registrable Securities also
include any warrants, shares of capital stock or other securities of the Company
issued as a dividend or other distribution with respect to or in exchange for or
in replacement of such Underlying Shares. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when: (a) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (b) such securities shall have been otherwise transferred, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company and subsequent public distribution of them
shall not require registration under the Securities Act; (c) such securities
shall have ceased to be outstanding; or (d) the Registrable Securities are
freely saleable under Rule 144 without volume limitations.

 

“Registration Statement” means a registration statement filed by the Company
with the SEC in compliance with the Securities Act and the rules and regulations
promulgated thereunder for a public offering and sale of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities (other than a registration statement on Form S-4 or Form
S-8, or their successors, or any registration statement covering only securities
proposed to be issued in exchange for securities or assets of another entity).

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 

VI. MISCELLANEOUS

 

6.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by registered or certified mail, return receipt
requested, delivered by hand against written receipt therefor, or sent in
portable document format (“pdf) via electronic mail, addressed as follows:

 

if to the Company, to it at:

 

Adhera Therapeutics, Inc.
4721 Emperor Boulevard, Suite 350
Durham, North Carolina 27703
Attn: Robert C. Moscato, Jr.,



Chief Executive Officer
Email: rmoscato@adherathera.com



With a copy to (which shall not constitute notice):

 

Pryor Cashman LLP
7 Times Square
New York, New York 10036
Attn: Lawrence Remmel, Esq.
Email: lremmel@pryorcashman.com

 

24

 

 

if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.

 

With a copy to (which shall not constitute notice):

 

Attn:
Email:

 

if to the Escrow Agent, to it at:

 

Corporate Stock Transfer
3200 Cherry Creek Drive, South
Suite 430
Denver, CO 80209
Attn: Carylyn Ball, President
Email: cbell@corporatestock.com

 

With a copy to (which shall not constitute notice):

 

Collegiate Peaks Bank
885 S. Colorado Blvd
Denver, CO 80246
Attn: Hope Spencer
Email: hope.spencergcollegiatepeaksbank.com

 

6.2 Notices shall be deemed to have been given or delivered (i) on the third
(3rd) business day following the date of postmark in the case of delivery by
registered or certified mail, (ii) on the date of delivery in the case of
delivery by hand or (iii) on the date of delivery if delivered by electronic
mail; provided that if such e-mail is received after 4:00 p.m. Eastern Time on a
business day or at any time on a non-business day, such notice shall be deemed
delivered on the following business day. Except as otherwise provided herein,
this Agreement shall not be changed, modified or amended except by a writing
signed by the Company and the Subscriber, and this Agreement may not be
discharged except by performance in accordance with its terms or by a writing
signed by the Company and the Subscriber. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

6.3 This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of each Subscriber (other than in connection with a change of control or
by operation of law). Any Subscriber may assign any or all of its rights under
this Agreement to any Person to whom such Subscriber assigns or transfers any
Securities or Registrable Securities (including the rights set forth in Section
5.12 of this Agreement), provided that such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions of the
Offering Materials that apply to the “Subscribers.”

 

25

 

 

6.4 The Offering Materials, together with the exhibits hereto and thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters. The Placement Agent shall be deemed a
third party beneficiary of the representations and warranties and covenants made
by the Company and the Subscriber in this Agreement.

 

6.5 Upon the execution and delivery of this Agreement by the Subscriber and the
Company, this Agreement shall become a binding obligation of the Subscriber with
respect to the purchase of Securities as provided herein; provided, however,
that, for the avoidance of doubt, the Company hereby reserves the right to (i)
enter into subscription agreements with other prospective investors in the
Offering and (ii) reject any subscription, in whole or in part, including, as
applicable, that of the Subscriber, provided the Company returns to such
prospective investor any funds paid by such prospective investor(s), with
respect to such rejected subscription or portion thereof, without interest or
deduction.

 

6.6 Any action, arbitration, claim, hearing, litigation or suit (whether civil,
criminal, administrative, judicial or investigative, whether formal or informal,
whether public or private) commenced, brought, conducted or heard by or before
any federal, state, local or foreign government or any court of competent
jurisdiction, administrative or regulatory body, agency, bureau, or commission
in any domestic or foreign jurisdiction, any appropriate division of any of the
foregoing or any arbitrator, or other legal action (each, a “Proceeding”)
relating to this Agreement or the transactions contemplated hereby shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Offering Materials (whether brought against a party hereto or its
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the Southern
District of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the Southern District of
New York for the adjudication of any Proceeding related to this Agreement, the
other Offering Materials or the transactions contemplated hereby or thereby, and
hereby irrevocably waives, and agrees not to assert in any Proceeding that it is
not personally subject to the jurisdiction of any such court, that Proceeding is
improper or is an inconvenient venue for such Proceeding.

 

6.7 In order to discourage frivolous Proceedings the parties agree that unless a
claimant in any Proceeding arising out of this Agreement succeeds in
establishing a claim and recovering a judgment against another party (regardless
of whether such claimant succeeds against one of the other parties to the
Proceeding), then the non-claimant party shall be entitled to recover from such
claimant all of such other party’s reasonable legal costs and expenses relating
to such Proceeding and/or incurred in preparation therefor.

 

6.8 If any provision of this Agreement, or the application of such provision to
any person or circumstance, shall be held invalid by a court of competent
jurisdiction, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those to which it is held
invalid by such court, shall not be affected thereby.

 

26

 

 

6.9 Subject to applicable statute of limitations, the representations and
warranties contained herein shall survive the Closing and the delivery of the
Securities.

 

6.10 The Company and the Subscriber agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.

 

6.11 This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but such counterparts together shall
constitute one and the same instrument. Delivery of executed signature pages
hereof by facsimile transmission or pdf shall constitute effective and binding
execution and delivery of this Agreement.

 

6.12 Nothing in this Agreement shall create or be deemed to create any rights or
remedies in any person or entity that is not a party to this Agreement.

 

6.13 The Company and the Subscriber agree that in the event of any breach or
threatened breach by the other party of any covenant, obligation or other
provision set forth in this Agreement, the non-breaching or non-threatening
party, as applicable, shall be entitled (in addition to any other remedy that
may be available to it) to seek (a) a decree or order of specific performance or
mandamus to enforce the observance and performance of such covenant, obligation
or other provision, and (b) an injunction restraining such breach or threatened
breach.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

27

 



 



APPENDIX B 

 

SHARES OF PREFERRED STOCK BEING SUBSCRIBED FOR:________________   PURCHASE PRICE
(PER SHARE): $____________   AGGREGATE PURCHASE PRICE: ____________________

 



 

      Signature   Signature (if purchasing jointly)             Name Typed or
Printed   Name Typed or Printed             Title (if Subscriber is an Entity)  
Title (if Subscriber is an Entity)             Address   Address            
City, State and Zip Code   City, State and Zip Code            
Telephone-Business   Telephone-Business             Telephone-Residence  
Telephone-Residence             Tax ID # or Social Security #   Tax ID # or
Social Security #             E-Mail Address   E-Mail Address

 

Name in which Securities should be issued:

 

Dated:                     , 2018

 

28

 

 

This Subscription Agreement is agreed to and accepted as of __________, 2018.

 

ADHERA THERAPEUTICS, INC.

 

By:     Name: Robert C. Moscato, Jr.   Title Chief Executive Officer  

 

 

 



 